Citation Nr: 1114532	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES
1.  Entitlement to a disability evaluation in excess of 20 percent for lumbar arthropathy, on appeal from an initial grant of service connection.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected back disorder (TDIU).  


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from September 1961 to March 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  This rating action granted service connection for a lower back disability and assigned a 20 percent disability rating.  The effective date of that rating was determined to be August 19, 2004.  The appellant was notified of that action and he has appealed claiming that the disability rating should be higher.  

In June 2010, the Board remanded the claim so that additional medical evidence could be obtained and included in the claims folder.  The claim has since been returned to the Board for review.  

Upon reviewing the action that has taken place since the June 2010 Board Remand, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC scheduled the appellant for a medical examination and the appellant attended that examination.  The examiner reviewed the claims folder prior to examining the appellant and provided an evaluation of the appellant's lower back disability which has been included in the claims folder.  Moreover, the AMC also obtained the appellant's Social Security Administration (SSA) records and they too have been included in the claims folder for review.  [As an aside, the Board finds that the examination report is adequate for rating purposes as a physical examination with testing was performed, the examiner took into account the history and reviewed the claims folder, and an opinion with rationale was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).]  The results were then returned to the AMC and the AMC issued a rating in the form of a Supplemental Statement of the Case (SSOC) after reviewing the results of that examination.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

As the appellant is challenging the initial ratings assigned for his lumbar spine disability and the record raises assertions that he is unemployable because of his service-connected disability, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and it is REMANDED to the RO in Huntington, West Virginia.


FINDINGS OF FACT

1.  The appellant's service-connected lower back disability is manifested by complaints of pain and limitation of motion; there is objective evidence showing consistent restrictions in the range of motion of the lumbar segment of the spine, and occasional muscle spasms.

2.  The evidence does not show favorable or unfavorable ankylosis of the lumbar segment of the spine.

3.  The Veteran's lumbar spine disability is productive of neurological manifestations which approximate no more than mild incomplete paralysis of the right and left sciatic nerves.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for a 40 percent evaluation, but no higher, for the orthopedic manifestations of a disability of the lumbar segment of the spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 5242 (2010).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for a separate 10 percent rating for the neurological manifestations of a low back disability affecting the left lower extremity (mild incomplete paralysis of the left sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2010).  

3.  Resolving reasonable doubt in the appellant's favor, the criteria for a separate 10 percent rating for the neurological manifestations of a low back disability affecting the right lower extremity (mild incomplete paralysis of the right sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board asking that a disability rating in excess of 20 percent be assigned for his lower back disability.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In this case the appellant's request for an increased rating stems from the initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that the AOJ has satisfied the duty to assist as required by the VCAA.  The appellant's service treatment records, VA medical records, private medical treatment records, Social Security Administration records, reports, and determinations, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

This appeal stems from the appellant's disagreement with the assignment of a 20 percent disability rating following an original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

In conjunction with his original claim for benefits, the appellant underwent a VA orthopedic examination of the spine in May 2006.  Prior to the examination, the appellant complained of low back pain with limitations or restrictions in the range of motion of the spine.  He further averred that the he experienced stiffness, spasms, and weakness in the lower back.  After reviewing the appellant's claims folder, and physically examining the appellant, the examiner reported that the spine was listed to the left but ankylosis was not found.  The appellant's gait was antalgic.  Spasms, atrophy, guarding, pain with motion, tenderness, and weakness were not found.  Range of motion testing produced the following results:







Active Motion
	Flexion 			0 to 70 degrees with pain
	Extension			0 to 30 degrees with pain
	Left lateral flexion		0 to 30 degrees with pain
	Right lateral flexion		0 to 30 degrees with pain
	Left lateral rotation		0 to 30 degrees with pain
	Right lateral rotation	0 to 30 degrees with pain

Passive Motion
	Flexion		0 to 60 degrees with pain

The examiner noted that while the appellant was initially capable of performing the range of motion test, pain was experienced by the appellant and his range of motion became severely restricted.  

Imaging studies indicated that the there was disc interspace narrowing at various levels (L1-2, L4-5, L5-S1).  Spondylolysis and spondylolisthesis were not seen on the images.  

Upon completion of the examination, the examiner diagnosed the appellant with lumbar arthropathy (defect pars interarticularis) with osteoarthritis of the lumbar segment of the spine.  It was determined that the appellant's ability to perform chores, shopping, recreational activities, etcetera, were either severely restricted or prevented all together.  

An MRI of the spine was accomplished in April 2008.  The testing revealed that there was bilevel spondylolisthesis with spondylolosis at L4.  Also shown was severe hypertrophic facet arthropathy and ligamentum flavum enlargement with severe intervertebral osteochondrosis with multiple extrusions and multiple substantial stenoses.  Generalized disc bulging with herniation was also reported.  

As a result of the Board's remand, the appellant was scheduled for another examination of the spine.  Such an examination was performed in July 2010.  Prior to and during the examination, the appellant reported that he had bilateral tingling and numbness in both lower extremities.  He further complained of weakness, cramps, and decreased range of motion of the back. 

When examined, the examiner reported that the appellant's gait was antalgic and he could walk on his toes/heels.  His head position was "normal" and there was no evidence of kyphosis or scoliosis.  Both sides of the spine were symmetrical but he had flat lumbar lordosis.  Paraspinal muscle spasms, tenderness, weakness, atrophy, and guarding were not found or reported.  Range of motion testing produced the following findings:

			Forward flexion		0 - 35 degrees with pain
			Extension			0 - 20 degrees with pain
			Left lateral flexion		0 - 25 degrees with pain
			Right lateral flexion		0 - 25 degrees with pain
			Left lateral rotation		0 - 25 degrees with pain
			Right lateral rotation	0 - 25 degrees with pain

Sensory was reported to be intact and muscle strength was 5/5 with normal tone, bulk, dexterity, and coordination to both of his lower extremities.  Ankle and knee jerks were 1+ bilateral and equal.  Some muscle atrophy was reported.  The examiner next concluded that he could not estimate whether there would be pain, weakness, incoordination, or lack of endurance during flare-ups.  Lumbar scoliosis with extensive degenerative changes was found via x-ray films.  

Upon completion of the examination, the doctor concluded that it was his opinion that the appellant's lower back condition was at least moderately severe in severity.  

The appellant's medical treatment records have been obtained and included in the claims folder for review.  The records are both from private medical providers and the VA and stem from 2003 to the present.  These records show that the appellant has been provided with muscle relaxants for the pain along with physical therapy.  They indicate that over the years, the appellant has undergone physical therapy and other noninvasive therapies for his back condition.  They further corroborate the appellant's assertions that he has sought repeated treatment for the condition.  They do not, however, show that the appellant has been incapacitated as a result of the disability.  Nor do they suggest that the appellant has been prescribed bed rest for treatment of the disability.  While the various treatments have provided immediate relief, none of the procedures appears to have produced long-term pain relief.

On the basis of these records, the appellant has been assigned a 20 percent disability rating for his back disorder.

The appellant's disability has been assigned a 20 percent disability evaluation in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5239 (2010).  Besides being able to rate the appellant's disability under this diagnostic code, it is also possible that his lower back disorder may be rated under any one of a number of diagnostic codes if the disability exhibits the appropriate manifestations and symptoms associated with that code.  These codes include 38 C.F.R. Part 4, Diagnostic Codes 5235 through 5243 (2009).

The application of the words "slight," "mild," "moderate," "severe" and "pronounced" have not been defined in the Rating Schedule.  Rather than applying a mechanical formula, the VA must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  In evaluating the appellant's musculoskeletal impairments, the Board is cognizant of its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 et seq. (2010).  In a precedent opinion, the VA General Counsel has held that disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (and now 38 C.F.R. Part 4, Diagnostic Code 5242), involved limitation of motion, which warranted consideration based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 36-97.

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86.).

In evaluating increased rating claims, the Board will also consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010).  Under 38 C.F.R. § 4.40 (2010), functional loss or weakness due to pain supported by adequate pathology and evidenced by the visible behavior of the appellant is deemed a serious disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  The Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010), should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the rating criteria, Diagnostic Codes 5235 through 5243 contemplate, respectively, vertebral fracture or dislocation, sacroiliac injury and weakness, lumbosacral or cervical strain, spinal stenosis, spondylolisthesis or segmental instability, ankylosing spondylitis, spinal fusion, degenerative arthritis of the spine, and intervertebral disc syndrome.  38 C.F.R. Part 4 (2010).  All diagnostic codes (except where 5243, intervertebral disc syndrome, is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) are evaluated under the following criteria:

a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).
 
When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).     

Normal forward flexion of the lumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a (2010).

The criteria further provides that intervertebral disc syndrome (preoperatively or postoperatively) will be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (2010) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

As reported above, the service member's medical treatment records have been obtained and included in the claims folder for review.  These records stem from 2003 to the present.  These records do show repeated treatment and complaints involving the lower back.  Nevertheless, and as previously mentioned, none of the records, or the statements provided by the appellant, suggest or insinuate that he has been prescribed bed rest for any period of time for treatment of his lower back disability.  He has not been bedridden solely as a result of his service-connected lumbar spinal stenosis and spondylosis with radiculopathy.  Although he may choose to intermittently rest due to the pain, this does not satisfy the regulatory definition of incapacitating episodes.  Therefore, a higher rating cannot be granted pursuant to the rating criteria found at Diagnostic Code 5243.  38 C.F.R. Part 4 (2010).  

Yet, a higher rating may be assigned pursuant to limitation of motion under 38 C.F.R. Part 4, Diagnostic Code 5242 (2010).  Here, the evidence shows the appellant's low back is not ankylosed.  The various VA examination reports show the appellant could achieve forward flexion, extension, and both lateral bending and side rotation, though his range of motion was severely limited, and, when factoring in pain on use, commensurate with the criteria for an increased rating of 40 percent.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The examination results, along with the information provided by the appellant, attest to the severity of his spinal condition.  They do suggest that the appellant's condition is presently underevaluated.  The appellant does experience pain and tenderness in the lower back and his overall restrictions in range of motion throughout the course of the appeal could be classified as severe.  Thus a 40 percent rating, but no more, pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5242 (2010), is warranted.

Because favorable or unfavorable ankylosis of the lumbar segment of the spine has not been diagnosed, Diagnostic Code 5240 is not for application, and a rating higher than 40 percent may not be assigned.  38 C.F.R. Part 4 (2010).  Since the appellant has not been diagnosed as having favorable ankylosis of the spine, or fusion of all of the lumbar segments, then Diagnostic Code 5241 is also not for application.  Id.  Additionally, because the appellant has not fractured his vertebra, Diagnostic Code 5235 is not for application.  38 C.F.R. Part 4 (2010).

In addition to the criteria above, any associated radiculopathy of the lower extremity can be separately rated under 38 C.F.R. § 4.124A, Diagnostic Code 8520 (2010) for paralysis of the sciatic nerve.   See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

The term "incomplete paralysis", with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The evidence reflects that there are complaints of numbness, tingling or parasthesias, weakness, and pain (burning sensations) in the lower extremities at various times throughout the appeal period.  These assertions have been made in good faith.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the appellant filed his claim, his recitation of the symptoms (burning and tingling sensations along with some minimal loss of feeling in both extremities) has remained consistent.  The Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); Cf Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

While the rating schedule provides no criterion by which the rater may distinguish between mild, moderate, and moderately severe incomplete paralysis, in this case the reported symptoms appear to cause only mild impairment of the lower extremities.  

The record shows that the Veteran has diminished reflexes in both lower extremities, and that he has reported radiating pain and numbness.  Diagnostic studies have documented disc disease consistent with those findings.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  The decreased reflexes and complaints of radiating pain are indicative of mild incomplete paralysis of that nerve.  As the findings are present in both lower extremities, separate 10 percent ratings are warranted.

The next higher rating would require moderate incomplete paralysis.  The Board finds no evidence of organic changes, such as muscle atrophy, trophic changes, etc., that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  The findings are entirely sensory, and the Veteran's impairment has been described by private and VA examiners as mild.  The record does not support a finding that the disabilities are more than mild.

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is adequate.  The Schedule provides for higher ratings for Veteran's back disability, but findings do not support a rating in excess of 40 percent for the orthopedic manifestations, or more than separate 10 percent ratings for the neurologic manifestations affecting the right and left lower extremities.  In addition, it has not been shown that the service-connected back disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  For these reasons, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that during the pendency of this claim, the Veteran's lumbar spine disability has not warranted ratings higher than 40 percent for the orthopedic manifestations, and separate 10 percent ratings for the neurologic manifestations affecting the right and left lower extremities.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial rating of 40 percent for the orthopedic manifestations of a lumbar spine disability is granted, subject to the regulations governing the payment of monetary awards.

Separate 10 percent ratings for the neurological manifestations of a lumbar spine disability (mild incomplete paralysis of the sciatic nerves) affecting the right and left lower extremities are granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran contends that he is unable to work as a result of his service-connected disabilities.  Accordingly, the Board finds that a remand is warranted to address the claim of entitlement to a TDIU rating.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

A VA examiner has not yet been asked to render an opinion as to the effect of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  In light of this, and because it appears that the Veteran is not currently working, the prudent and thorough course of action is to afford the Veteran an examination on remand, to ascertain the impact of his service-connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and ask that he identify all sources of medical treatment received since January 2010 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  After the above records have been associated with the claims file, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his unemployability.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities jointly on the Veteran's employability.  

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. 

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should adjudicate the TDIU issue noted on the title page of this decision.  The RO is reminded that in evaluating whether a TDIU may be granted, it must make a specific determination as to whether the claim should be referred to the Director, VA Compensation and Pension, based on the granting or denying of a TDIU on an extraschedular basis.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided an SSOC regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


